783 N.W.2d 106 (2010)
ANGLERS OF THE AuSABLE, INC., Mayer Family Investments, LLC, and Nancy A. Forcier Trust, Plaintiffs-Appellants,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Director of the Department of Environmental Quality, and Merit Energy Company, Defendants-Appellees.
SC: 138863-138866.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Chief Justice, the motion for temporary admission to practice of Phil C. Neal and Dao L. Boyle is considered and it is GRANTED. The motion by plaintiffs-appellants for extension of the time for filing their brief and appendix is considered and the time for filing is extended to July 20, 2010.